DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 9, 13-14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perreault (US20170373609).

    PNG
    media_image1.png
    628
    1179
    media_image1.png
    Greyscale

Fig. 10 of Perreault annotated by the examiner for ease of reference.
Regarding claims 1, 14 and 19, Perreault (i.e. Fig. 10) discloses an apparatus of a power-amplification circuit (70) and a method of delivering energy from power amplifiers to a load circuitry comprising:
a plurality of power amplifiers (72, 74) arranged in parallel (Fig. 10) to drive a plurality of immittance converters (although one immittance converter 79 has been shown, per definition of immittance converter1, 72A and 74A also function as immittance converter, §0042) also in parallel, wherein each of the plurality of immittance converters (72A and 74A) has an input driven by an output of at least one of the plurality of power amplifiers (72A driven by 72 and 74A driven by 74) constituting multiple in-parallel circuit paths;
current-combining circuitry (designated by the examiner as 73 in the annotated Fig. 10 of Perreault) to combine current (iA and iB), provided in response to output ports of the plurality of immittance converters (72A and 74A), at an output node(as iOUT); and 
load circuitry (ZL)coupled to the current-combining circuitry (73) via the output node (N).
Regarding claim 4, Perreault further teaches that the delivery of energy from the plurality of power amplifiers is modulated by transitioning each of the plurality of power amplifiers On and Off (because of the class D switching amplifier configurations for amplifiers 72 and 74) and per claim 5 each of the plurality of power amplifiers (72 and 74) is to maintain load-independent zero-voltage switching (§0086) and per claim 6, claims 9 and 20, Perreault also teaches a control circuit (75) to control at least one of the plurality of power amplifiers for coarsely setting a power-amplification level (by adjusting the bias) associated with energy delivered to the load circuitry, and to control a phase or timing delay (§0086) associated with one of the plurality of power amplifiers (72 and 74) or of the plurality of immittance converters (72A and 74A) for finely setting the power-amplification level associated with the energy delivered to the load circuitry (ZL). According to claim 13, Perreault also teaches that each of the plurality of immittance converters (72A and 74A) includes a circuit with at least one capacitor (CTA, CPFA) and at least one inductor (LTA, LPFA), each of said at least one capacitor (CTA, CPFA) and of said at least one inductor (LTA, LPFA) having a value set as a function (see Table II and associated discussion in §0085 and §0086) of the load circuitry (ZL). 
Allowable Subject Matter
Claims 2-3, 7-8, 10-12 and 15-18 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 12 are allowable since the closest prior art of record Perreault does neither teach explicitly that the input port of the control circuit (75) coupled to the load nor teach a feedback path providing a path from the load circuitry to the control circuit (75).

Claims 7 and 8 are allowable since the closest prior art of record Perreault doesn’t teach plurality of signal processing circuits each between each amplifier and corresponding immittance circuit as claimed rather the single processing is considered as the function of the immittance circuit in case of Perreault. 
Claims 10 and 11 are allowable since the closest prior art of record Perreault doesn’t teach three or more in-parallel feed-forward paths, each including one of the plurality of power amplifiers and one of the plurality of immittance converters explicitly.
Claims 15-18 are allowable since the closest prior art of record Perreault doesn’t teach that at least one immittance converter receives an input signal for switching between coarse-power-level adjustment and the less-than-coarse-power-level adjustment or a power level adjustment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.







/HAFIZUR RAHMAN/Examiner, Art Unit 2843                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 An immittance converter (IC), in general, is a two port network, in which input impedance is proportional to the load admittance connected across the output terminals and is useful in transforming a voltage source into a current source and vice versa. Borage et al., “Resonant Immittance Converter Topologies”, IEEE TRANSACTIONS ON INDUSTRIAL ELECTRONICS, VOL. 58, NO. 3, MARCH 2011, see Figs. 3 and 4.